                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                          :
                                                  :
          v.                                      :      CRIMINAL ACTION
                                                  :      NO. 20-307
EDWARD KIPP                                       :
                                                  :


                                          ORDER

      AND NOW, this 19th day of May, 2021, after a review of the defendant’s Motion in

Limine Concerning Reference as a Sex Offender with Citation to Authority and the response

thereto, it is hereby ORDERED that the Motion is DENIED for the reasons set forth in the

accompanying Memorandum Opinion.



                                                  BY THE COURT:


                                                  /s/ Jeffrey L. Schmehl
                                                  Jeffrey L. Schmehl, J.
